DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/01/2022.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites the limitation “a distal end portion of the catheter being located near or extending through an aortic valve of the patient” in lines 3-4.  This language is being interpreted to encompass a human organism.
Claim 8 recites the limitation “a distal end portion of the catheter being located near or extending through an aortic valve of the patient” in lines 3-4.  This language is being interpreted to encompass a human organism.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frazier (US Patent Publication 2004/0015043).
As to claim 1, Frazier discloses a catheter pump system comprising a catheter (38) with an inlet port (39) at or near the distal end of the catheter and an outlet port (39) proximal to the inlet port (Figure 3B) (Paragraph [0038]), a pump (10) having a fluid displacement member in the blood flow channel (Paragraph [0042]), a motor (42), and a motor controller (9) capable of increasing and reducing speed (Paragraph [0042]).
As to claim 2, Frazier discloses a pneumatic motor (42), a supply channel (16) and a variable restriction valve (Paragraph [0049]).
As to claim 3, Frazier discloses the pump and motor are capable of operating at a pressure of at least 2 bar (Paragraph [0043]).
As to claim 4, Frazier discloses a flexible drive shaft (20).
As to claim 5, Frazier discloses the inlet and outlet ports are at least 5 cm apart (Figure 3B) (Paragraph [0038]).
As to claim 6, Frazier discloses the controller, motor and pump are arranged for varying flow rates from less than 3 l/min at a difference between pressure at the outlet port and pressure at the inlet port of 80-120 mmHg (Paragraphs [0039)]-[0042], [0049] and [0055]).
As to claim 7, Frazier discloses the controller, motor and pump are arranged for varying flow rates from less than 4 l/min at a difference between pressure at the outlet port and pressure at the inlet port of 15-90 mmHg (Paragraphs [0039]-[0042], [0049] and [0055]).
As to claim 8, Frazier discloses a catheter pump system comprising a catheter (38) with an inlet port (39) at or near the distal end of the catheter and an outlet port (39) proximal to the inlet port (Figure 3B) (Paragraph [0038]), a pump (10) having a fluid displacement member in the blood flow channel (Paragraph [0042]), a pneumatic motor (42), a flexible drive shaft (20), and a motor controller (9) having a supply channel (16), a valve (Paragraph [0049]) and an input interface (Paragraph [0050]) and capable of increasing and reducing speed (Paragraph [0042]).
As to claim 9, Frazier discloses a pressure sensing port (Paragraph [0034]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774